—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered October 27, 1995, convicting him of rape in the first degree, sodomy in the first degree (three counts), sexual abuse in the first degree (four counts), robbery in the first degree, grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not unduly restrict his cross-examination of the complaining witness with regard to the prior descriptions she gave the police of her assailant (see, People v Bornholdt, 33 NY2d 75, cert denied sub nom. Victory v New York, 416 US 905; People v Nazario, 235 AD2d 435; People v Wise, 176 AD2d 595).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.